                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

TYROWONE LOUIS KIMBLE                                                               PLAINTIFF
V.                                                   CIVIL ACTION NO.: 3:18CV38-NBB-RP
COFFEEVILLE POLICE DEPT., et al.                                                 DEFENDANTS


                       ORDER GRANTING MOTION TO STRIKE
                   PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT


       On August 15, 2019, Defendant Gage Vance filed a motion to strike Plaintiff’s Motion

for Partial Summary Judgment (ECF Doc. 113). ECF Doc. 115. Plaintiff’s motion was filed

August 9, 2019 and was dated July 26, 2019. ECF Doc. 113. The Court originally set the

deadline for dispositive motions in this case for April 22, 2019. ECF Doc. 61. Following

several continuances, the court extended the motions deadline to June 28, 2019. ECF Doc. 97.

Plaintiff’s motion for partial summary judgment, ECF Doc. 113, was filed well past the June 28,

2019, deadline. Accordingly, the court finds that Defendant’s motion to strike [115] is

GRANTED and Plaintiff’s untimely motion [113] is hereby STRICKEN.

       SO ORDERED AND ADJUDGED this, the 3rd day of September, 2019.




                                                    /s/ Neal Biggers
                                                    NEAL B. BIGGERS, JR.
                                                    UNITED STATES DISTRICT JUDGE
